              Case 2:17-cr-00235-KJM Document 102 Filed 08/13/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ALEXIS NELSEN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:17-CR-00235 KJM
12                                 Plaintiff,             STIPULATION REGARDING A BRIEFING
                                                          SCHEDULE FOR DEFENDANT’S MOTION FOR
13                          v.                            DISCOVERY; [PROPOSED] FINDINGS AND
                                                          ORDER
14   EDWARD CHARLES GASTON,
                                                          DATE: September 8, 2021
15                                Defendant.              TIME: 2:00 p.m.
                                                          COURT: Hon. Allison Claire
16

17                                                STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, Alexis Nelsen, and
19 defendant, by and through defendant’s counsel of record, Shari Rusk, hereby stipulate as follows:

20          1.      On July 13, 2021, defendant filed a discovery motion. The motion did not include a
21 noticed hearing date.

22          2.      The parties have met and conferred regarding a briefing schedule. The parties propose
23 the government’s response to the defendant’s discovery motion will be due August 18, 2021. Any

24 response by the defendant will be due September 1, 2021.

25          3.      The parties respectfully request a hearing date be set for September 8, 2021, and can be
26 held at the magistrate judge’s discretion after briefing is complete.

27          IT IS SO STIPULATED.
28 ///

      STIPULATION AND [PROPOSED] FINDINGS AND ORDER RE:
                                                          1
      BRIEFING SCHEDULE FOR DEFENSE DISCOVERY MOTION
            Case 2:17-cr-00235-KJM Document 102 Filed 08/13/21 Page 2 of 2


 1
     Dated: August 11, 2021                                  PHILLIP A. TALBERT
 2                                                           Acting United States Attorney
 3
                                                             /s/ ALEXIS NELSEN
 4                                                           ALEXIS NELSEN
                                                             Assistant United States Attorney
 5

 6
     Dated: August 11, 2021                                  /s/ SHARI RUSK
 7                                                           SHARI RUSK
 8                                                           Counsel for Defendant
                                                             EDWARD CHARLES
 9                                                           GASTON

10

11

12                                 [PROPOSED] FINDINGS AND ORDER

13        IT IS SO FOUND AND ORDERED this 12th day of August, 2021.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] FINDINGS AND ORDER RE:
                                                         2
     BRIEFING SCHEDULE FOR DEFENSE DISCOVERY MOTION
